Appeals by the defendant from (1) a judgment of the County Court, Orange County (Paño Z. Patsolos, J.), rendered May 2, 1990, convicting him of criminal *689sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence, and (2) by permission, from an order of the same court, dated September 17, 1991, which denied his motion to set aside the judgment of conviction.
Ordered that the judgment and order are affirmed.
The defendant’s claim that the evidence was legally insufficient to establish his guilt of the crimes charged is unpreserved for appellate review (CPL 470.05 [2]). In any event, viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The court properly denied the defendant’s motion to vacate the judgment (see, CPL 440.10 [2]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Eiber, Copertino and Pizzuto, JJ., concur.